            Case 5:19-cv-07470-LHK Document 15 Filed 11/26/19 Page 1 of 1



 1   Barbara N. Barath (Cal. Bar No. 268146)
     barbara.barath@kirkland.com
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone:     (415) 439-1400
 4   Facsimile:     (415) 439-1500

 5   Attorney for Defendant
     LEICA MICROSYSTEMS INC.
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                            SAN JOSE DIVISION

11   THE REGENTS OF THE UNIVERSITY OF Case No. 5:19-cv-07470-LHK
     MICHIGAN, a Michigan Constitutional
12   Corporation,
                                         DEFENDANT LEICA MICROSYSTEMS
13                     Plaintiff,        INC. CORPORATE DISCLOSURE
                                         STATEMENT PURSUANT TO FED. R. CIV.
14          v.                           P. 7.1 AND CERTIFICATE OF
                                         INTERESTED ENTITIES OF PERSONS
15   LEICA MICROSYSTEMS INC.             PURSUANT TO CIV. L.R. 3-15

16                           Defendant.

17

18
             Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rules 3-15, Defendant Leica
19
     Microsystem Inc. (“Leica”), by and through its undersigned counsel, discloses that it is an indirect,
20
     wholly-owned subsidiary of Danaher Corporation. As of this date, other than the named parties and
21
     the parties listed above, there is no additional interest to report.
22

23
     Dated: November 26, 2019                             KIRKLAND & ELLIS LLP
24

25                                                        By: /s/ Barbara N. Barath
                                                                  Barbara N. Barath
26
                                                          Attorney for Defendant
27                                                        LEICA MICROSYSTEMS INC.
28


     DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED ENTITIES                       Case No. 5:19-CV-07470
